Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 11-16 are currently under examination, wherein no claim has been amended in applicant’s reply filed on March 10, 2021.  Applicant’s election of Invention I, Claims 11-16, with traverse in the reply is acknowledged.  The non-elected Invention II, Claim 17-20, has been withdrawn from consideration by the examiner.
The traverse is on the ground(s) that Hasegawa et al. (US Pub. 2016/0319385 A1) does not disclose the microstructure and mechanical properties as claimed. This is not found persuasive because Hasegawa et al. (‘385 A1) does disclose a galvanized steel sheet having a composition overlapping the composition as claimed and a microstructure similar to the microstructure as claimed (abstract and paragraph [0013]); and there is no bendability recited in the instant claims at all.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US Pub. 2016/0319385 A1).
	With respect to claims 11-16, Hasegawa et al. (‘385 A1) discloses a galvanized steel sheet containing by mass 0.05-0.15% C, 0.01-1.00% Si, 1.5-4.0% Mn, 0.1% or less P, 0.02% or less S, 0.01-0.50% Al, 0.0005-0.0050% B and a balance of Fe and µinevitable impurities wherein the steel sheet comprises a microstructure including by an area ratio 60-98% martensite with 2% or less retained austenite, 10% or less ferrite, 2-30% bainitic ferrite (i.e. the claimed bainite) and 10% or less martensite adjacent to bainite having an average grain size of 15 µm or less (abstract, paragraphs [0013] and [0020]-[0063]). The elemental content ranges and the area ratio ranges of martensite, ferrite, bainite and the martensite adjacent to the bainite disclosed by Hasegawa et al. (‘385 A1) overlap the claimed ranges respectively. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of Hasegawa et al. (‘385 A1) with an expectation of success because Hasegawa et al. (‘385 A1) discloses the same utility over the entire disclosed ranges. Hasegawa et al. (‘385 A1) does not specify the area ratio of cementite as claimed. However, it has been well held where the claimed and .
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.	Claims 11-16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17-44 of copending Application No. 16/484,563 (PG Pub 2020/003364 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 17-44 of the copending application disclose a galvanized steel sheet, which is the same or obvious from the claimed galvanized steel sheet.
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusions
4.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

3/19/2021